Judgment reversed and cause-remanded for new trial. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for .error in not reversing the judgment of the court of common pleas for error in overruling the motion for a new trial on the ground that that court erred in receiving the verdict and discharging the jury without recluir ing the jury to answer the tenth interrogatory. And this court proceeding to render the judgment that said circuit court should have rendered, it is ordered and adjudged that the judgment of the court of common pleas be, and the same is hereby, reversed for error in overruling the motion for a new trial on the ground that that court erred in receiving the verdict and discharging the jury without requiring the jury to answer interrogatory number ten, and this cause is remanded to the court of common pleas for a new trial.
Summers, C. J., Davis, Shauck and Price, JJ., concur.